Buchanan, J.
The title under which plaintiff claims the slave Absalom alias Henry, is a sale to William Charles Pope, Eliza Hight Pope, and John Haggerty, and to the survivor of them, his or her heirs or assigns. The sale is made for the consideration or price of three hundred aud fifty dollars cash, paid to the vendor by William Charles Pope and Eliza Hight Pope.
The two latter are proved to be dead, and John Haggerty, the other vendee, survives them, and is plaintiff in this suit. Mr. and Mrs. Pope left no forced heirs, and no creditors having an adverse interest to plaintiff’s claim under the conveyance of the slave in question. His title has vested by the death of Pope and his wife, and by the fulfilment (which is proved) of another clause in the deed of sale, to wit, that plaintiff should continue to live with the two other vendees until their death.
The defendant and warrantors rely upon the prescription of five, ten and fifteen years. The two longest of these prescriptions are manifestly inadmissible, from the fact which the record establishes, that plaintiff attained the age of majority only seven years before the institution of this suit. 0. 0. 3488.
The plea of prescription of five years is based upon Article 3444 of the Code. But the defendant and warrantors have not brought themselves within that Article. The oldest title which they produce is the sale from Henry Corri to David Kinney, of the 11th of July, 1850, less than five years before the institution of this suit, February, 1855.
The only remaining question under the pleadings, relates to the liability of Goold, called in warranty by Kinney. We agree with the counsel of Goold, that this warranty was only conditional upon the insufficiency of the power of attorney from Joseph Newton to Henry Levy, to enable Levy to contract in the name of Newton the engagement of suretyship in the premises, by reason of the said power of attorney not being in an authentic form. No evidence or argument is before us, tending to establish the insufficiency of the power of attorney, and we conclude that the liability of Goold has not attached.
*544It is, therefore, adjudged and decreed, that the judgment of the District Court be reversed ; that plaintiff, John Haggerty Pope, recover of defendant, H. 0. Anderson, the slave Absalom alias Henry, described in the petition, with costs in both courts; that H. 0. Anderson have judgment in warranty against James White, for the sum of eight hundred and fifty dollars and costs ; that James White have judgment against David, Kinney, in warranty for the sum of six hundred and fifty dollars and costs ; that David Kinney, have judgment against Henry Corrí, in warranty for the sum of seven hundred dollars, with costs; and that Edmund L. Ooold, be hence dismissed, with his costs.